Citation Nr: 0503070	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-03 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to May 
1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2001 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

In June 2004, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 2002).  A copy of the transcript 
of that hearing is in the claims file.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  Bilateral hearing loss was not present in service and is 
not shown to be related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2004).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
Additionally, VA must notify the veteran of what is necessary 
for his claim to be granted and must ask the veteran to 
submit all available evidence.

The Statement of the Case (SOC) dated in December 2002 
advised the veteran of the laws and regulations pertaining to 
his claim.  This document informed the veteran of the 
evidence of record and explained the reasons and bases for 
denial.  The veteran was specifically informed that his claim 
for service connection for bilateral hearing loss was being 
denied because there was no medical evidence linking his 
hearing loss to service.  The SOC made it clear to the 
veteran that in order to prevail on his claim, he needed to 
present evidence that his hearing loss disability is related 
to service.  The RO sent a letter dated in March 2001 that 
told the veteran about the VCAA and informed him what 
evidence the RO would obtain and what he needed to do.  These 
letters asked the veteran to provide any evidence he had.  
The RO attempted to obtain service medical records, obtained 
some private medical records, and the veteran testified at a 
personal hearing in June 2004.  The veteran has suggested 
that VA obtain additional service medical records from an 
examination conducted at Camp Drake, Japan.  These records 
were not available with the veteran's regular service medical 
records, which may have been affected by a 1973 fire.  The 
records from Camp Drake are not military hospitalization 
records or records of inpatient treatment at a military 
facility and as such, would not be available in an 
alternative location.  If these records from Camp Drake were 
kept, they were kept with the veteran's service medical 
records.  Unfortunately, it appears most of the veteran's 
service medical records were destroyed by the fire.  There is 
no alternative source for these records.

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for bilateral 
hearing loss because there is no evidence of pertinent 
disability in service.  Thus, while there is some evidence of 
current bilateral hearing loss based on the private medical 
records, other than the veteran's lay opinion, there is no 
objective indication that there is a possibility that such 
hearing loss, which developed decades after service, could be 
in any way associated with service or any incident thereof.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of abnormal findings in service, and the 
lack of any record of treatment for this disability until 
many years later, any opinion relating this disability to 
service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2004).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim." 38 USCA 5103A(a)(2).  There 
is no indication that there is more information or medical 
evidence to be found with respect to the veteran's claim.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial VCAA notice was provided in March 2001, which was 
prior to the August 2001 rating decision.  Therefore, VA has 
complied with the requirements of Pelegrini with respect to 
the timing of the initial VCAA notice.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The veteran has 
specifically stated that there is no additional evidence 
available.  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records are not available and 
are presumed to have been destroyed at the 1973 fire at the 
National Personnel Records Center.  Where the service medical 
records are lost and presumed destroyed, the Board's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  See also Marciniak v. Brown, 10 Vet. App. 198, 201 
(1997) (Board complied with requirements set forth in O'Hare 
where heightened consideration was afforded due to the 
missing records), aff'd, 168 F.3d 1322 (Fed. Cir. 1998).  
However, there is no indication that alternative source of 
service medical records are available.  The veteran testified 
to receiving an examination at Camp Drake in Japan, but this 
is not a military hospital or other such facility that would 
be expected to maintain records separate from the regular 
service medical records.  Any records from Camp Drake would 
have been with the veteran's service medical records that 
were possibly destroyed by the 1973 fire. 

The veteran's separation examination is negative for any 
diagnosis of hearing loss.  The veteran's hearing is shown as 
normal.  There are private treatment records from 1995 that 
indicate a hearing loss with no etiology noted.  This is more 
than 40 years after the veteran left service.  There is no 
medical evidence in the file that suggests the veteran's 
hearing loss is related to service or any incident thereof.  
However, his opinion is unqualified as he is a lay person.  
The veteran testified that he was exposed to loud noises of 
rifles and artillery while in service and that he believes 
his hearing loss began in service due to that exposure. 

Based on the above, the Board finds that service connection 
is not warranted for bilateral hearing loss.  There is no 
indication of a link to service for the veteran's hearing 
loss.  None of the medical evidence suggests any link to 
service.  There is no indication of any hearing loss at the 
time if discharge from service, or indeed for many years 
afterward.  The only service indication is the veteran's own 
statement that he was exposed to rifle fire and artillery and 
other loud noises that caused his hearing loss.  There is no 
medical evidence in the record to support that.  As noted 
above, the Board declines to obtain an etiology opinion 
related to the veteran's bilateral hearing loss.  The Board 
is mindful of the heightened duty since the veteran's service 
medical records are presumed destroyed by the 1973 fire at 
the National Personnel Records Center.  However, as noted 
above, there is no suggestion of alternative sources for 
service medical records that would be available.  The Board 
acknowledges the veteran's belief that his bilateral hearing 
loss is related to service, but as a layperson, the veteran 
is not competent to testify to a medical diagnosis or 
etiology.  See, Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, service connection is not warranted for 
this disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


